WRIGHT, J.,
CONCURRING;
While I agree with both the majority and with Justice Hughes’s concurring opinion, I write separately to address the issue of whether the DPA’s conduct in this case might constitute an ethical violation. I believe the DPA is different from a private firm. In the typical private firm, monetary success is linked to the outcome of its cases — whether through contingent fees or through public opinion (through referrals or lack thereof) based upon that outcome. However, since DPA attorneys are salaried government employees, the same con*720cerns simply do not apply here. The only agenda DPA attorneys should have is to represent their clients’ interest to the best of their abilities. Furthermore, I disagree with the majority’s contention that “there is little dispute that the Department of Public Advocacy is a “legal services organization” for purposes of our rules. Such organizations (like AppalRed, for example) have a specific focus and goal — and a team of lawyers working together to push their agendas. DPA’s only agenda should be representing its clients to the best of its abilities.
As a government employee tasked with representing defendants to the best of his or her abilities, a DPA attorney would not have a conflict simply because, a different attorney (who also happens to be employed by the government) has a conflict. The same would hold true whether the two DPA attorneys were working in the same or different offices. The real issue is whether the attorney with the conflict had access to flies or information that may compromise the case. In this case, the trial court held hearings and determined that the attorneys were unaware of any information that might have compromised Appellant’s representation. This issue could be resolved in any future cases by adequate screening for conflicts and separation of any information or files.
The majority based its decision on the Sixth Amendment — and I agree with its result and analysis.
Keller, J., joins.